Citation Nr: 0820671	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  07-20 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for C1-C2 cervical spinal fusion.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to March 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.


FINDING OF FACT

The veteran's C1-C2 cervical spinal fusion is manifested by 
pain and limitation of flexion to 35 degrees; extension to 10 
degrees; rotation to 60 degrees bilaterally; and lateral 
flexion to 10 degrees, bilaterally.  There is no evidence of 
ankylosis or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for C1-C2 
cervical spinal fusion have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5243 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2006, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim. 

According to Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008), 
in an increased-compensation claim, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation; for example, competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881, 889 (Fed.Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  Id. There must be a demonstration that there was 
no error.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3rd Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been served.").  
In order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).  

In this case, the claimant was provided pertinent information 
in the June 2006 VCAA notice cited above, in the March 2007 
statement of the case and in the November 2007 supplemental 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing, on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  The veteran 
was also informed of the criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s); and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service connection was granted by rating decision dated July 
1993 for C1-C2 cervical spine fusion, based primarily upon 
the veteran's report of recurrent headaches.  A 10 percent 
disability evaluation under DC 5293 was assigned.  Since the 
September 2003 revision of the criteria for rating spine 
disabilities, the veteran has been rated under Diagnostic 
Code 5243.  The veteran's claim regarding the present appeal 
was filed in May 2006, and thus, only the new rating criteria 
for spine disabilities will be considered.  

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent disability rating is assigned for forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment and the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 
thirty degrees, and left and right lateral rotation is zero 
to 30 degrees on the right and left.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note 2.

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

On review, the Board finds that entitlement to a rating in 
excess of 10 percent for C1-C2 cervical spine fusion has not 
been shown.

On VA examination in July 2006, flexion of the cervical spine 
was limited to 35 degrees and extension to 10 degrees.  
Rotation was to 60 degrees bilaterally and lateral flexion 
was to 10 degrees, bilaterally, for a combined range of 
motion of 185 degrees.  As the evidence does not show forward 
flexion of the cervical spine greater than 15 degrees but 
less than 30 degrees, ankylosis of the entire cervical spine, 
or a combined range of motion 170 degrees or less, 
entitlement to a rating in excess of 10 percent under the 
General Rating Formula for Diseases and Injuries of the Spine 
has not been shown.  

The veteran denied incapacitating episodes during his July 
2006 examination, and there has been no evidence received 
that suggests that the veteran has been prescribed periods of 
bed rest by a physician.  Thus, entitlement to a rating in 
excess of 10 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
has also not been shown.

Clinical notes from various VA medical facilities show that 
the veteran has often reported numbness of the left upper 
extremity, which he has attributed to his service-connected 
cervical spine fusion.  On VA examination in July 2006, the 
examiner noted decreased sensation in the C6-T1dermatomal 
distribution of the left upper extremity.  However, the 
examiner found normal muscle strength and tone, and no muscle 
atrophy.  

The veteran received a VA neurological consult in February 
2007.  The veteran reported pain in the left scapula and left 
arm with numbness in the middle, right and small fingers.  
Phalen's sign was noted to be possibly positive, bilaterally.  
There was normal muscle bulk and tone.  Muscle strength was 
good.  Reflexes were 3/4.  There was a negative Babinski's 
sign on the right and a possible positive on the left.  
Hoffman testing was negative bilaterally.  After physical 
examination and review of the veteran's recent MRI, an 
impression of "possible" left cervical radiculopathy was 
noted.  

The veteran received a second VA neurological consult in May 
2007.  The veteran continued to report pain radiating from 
the shoulder to the left middle, ring and small fingers.  
Motor strength was 5/5.  Reflexes ranged from 2/4 to 3/4.  
There was a positive Phalen's sign and "patchy dysesthesia" 
in the left upper extremity.  The examiner noted that there 
was no electrophysiologic evidence of acute cervical 
radiculopathy.  The impression was left upper extremity pain 
of unknown etiology.  

The Board has considered whether a separate rating for 
cervical radiculopathy is warranted under DC 8512 for 
incomplete paralysis of the lower radicular group.  However, 
neurological consults have shown that the veteran's left 
upper extremity pain cannot be conclusively linked to his 
cervical spine disability.  Assuming without deciding that 
the veteran's left upper extremity pain could be linked to 
his cervical spine disability, there is no evidence that the 
veteran suffers from "mild" or "moderate" incomplete 
paralysis of the lower radicular group, as muscle strength 
and tone have all been reported as normal, without sign of 
atrophy or weakness.  Thus, entitlement to a separate rating, 
or a rating in excess of 10 percent under DC 8512 for 
incomplete paralysis of the lower radicular group has not 
been shown.  

The veteran's initial rating in July 1993 was based primarily 
on recurrent headaches that were attributed to his cervical 
spine fusion.  However, the current evidence does not show 
any complaints of headaches.  Thus, a discussion of 
entitlement to an increased rating on the basis of recurrent 
headaches is not necessary.  

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
Although the veteran has complained of pain, there is no 
objective evidence that his pain interferes with his daily 
functions.  The veteran was observed to have a normal gait 
and to walk without an assistive device.  The July 2006 VA 
examiner found that there was no increase in limitation of 
motion upon repetitive use.  The veteran did report 
difficulty turning his head while driving and assistance in 
putting on shoes and socks.  However, the Board finds that 
there is not adequate pathology or symptoms that would 
warrant an evaluation in excess of 10 percent for functional 
loss.  See DeLuca, 8 Vet. App. 204-7 (1995).

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected cervical spine disorder presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  The Board 
acknowledges that the veteran is unemployed and that he has 
attributed his inability to work to his cervical spine 
disability.  The medical evidence, however, reflects no more 
than mild impairment.  A referral for consideration of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).


In this case, the Board finds no provision upon which to 
assign an increased rating for C1-C2 cervical spine fusion.  
Thus, the preponderance of the evidence is against the 
veteran's increased rating claim.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for C1-C2 cervical spinal fusion is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


